Citation Nr: 0505877	
Decision Date: 03/03/05    Archive Date: 03/15/05

DOCKET NO.  00-07 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to May 
1968.  He served in Vietnam and was awarded the Purple Heart 
medal.  He died in March 1999.  
The appellant is the surviving spouse of the deceased 
veteran.

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from a May 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.


FINDINGS OF FACT

1.  The veteran died in March 1999 at the age of 52.  The 
death certificate indicated that the cause of death was 
respiratory disease and emphysema.  No autopsy was performed.

2.  At the time of his death on March [redacted], 1999, the veteran 
was diagnosed with type II diabetes mellitus.

3.  Medical opinions from a VA physician in June 2002 and an 
opinion from an independent medical expert who reviewed the 
evidence in the claims file in October 2004 provide 
sufficient medical nexus evidence to establish that the 
veteran's type II diabetes mellitus was a contributory cause 
of his death.



CONCLUSIONS OF LAW

1.  Diabetes mellitus is presumed to have been incurred in 
service. 
38 U.S.C.A. §§ 1110, 1116 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2004).

2.  Service connection for the cause of the veteran's death 
is warranted.  
38 U.S.C.A. §§ 1310, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant seeks VA death benefits.  She contends that the 
veteran's diagnosed type II diabetes mellitus (a) should be 
presumed to be service connected and 
(b) materially contributed to or hastened his death.

The Veterans Claims Assistance Act

The record shows that the appellant was not provided notice 
of the amendments to the law governing the duty to notify and 
the duty to assist enacted by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2096-97 (2000).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  
Nevertheless, the Board finds no prejudice to the appellant, 
because the Board's decision on her claim at this time will 
constitute a complete grant of the benefits sought on appeal.  
See 38 C.F.R. § 20.1102 (2004) [harmless error].



Relevant law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2004).

Presumptive service connection due to Agent Orange exposure

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service. 38 C.F.R. § 3.307(a)(6)(iii) (2004).

The certain diseases, including Type 2 diabetes mellitus, are 
deemed associated with herbicide exposure.  See 38 C.F.R. § 
3.309(e) (2004); see also 38 U.S.C.A. 
§ 1116(f) (West 2002), as added by § 201(c) of the "Veterans 
Education and Benefits Expansion Act of 2001," Pub. L. No. 
107-103, 115 Stat. 976 (2001) 
[which added diabetes mellitus (Type 2) to the list of 
presumptive diseases as due to herbicide exposure].  

Cause of death

Benefits may be awarded to a veteran's surviving spouse for 
death resulting from a service-connected disability.  The 
death of a veteran will be considered as having been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or a 
contributory cause of death.  
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312(a) (2004).

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  
38 C.F.R. § 3.312(b) (2004).

In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially to death; that it combined to 
cause death; or that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  See 38 C.F.R. § 
3.312(c)(1) (2004).  Generally, minor service-connected 
disabilities, particularly those of a static nature or not 
materially affecting a vital organ, would not be held to have 
contributed to death primarily due to unrelated disability.  
38 C.F.R. § 3.312(c)(2).  However, service-connected diseases 
or injuries involving active processes affecting vital organs 
should receive careful consideration as a contributory cause 
of the death, the primary cause being unrelated, from the 
viewpoint of whether there were resulting debilitating 
effects and general impairment of health to an extent that 
would render the person materially less capable of resisting 
the effects of other disease or injury primarily causing 
death.  38 C.F.R. § 3.312(c)(3).

The regulations also state that there are primary causes of 
death which by their very nature are so overwhelming that 
eventual death can be anticipated irrespective of coexisting 
conditions, but, even in such cases, there is for 
consideration whether there may be a reasonable basis for 
holding that a service-connected condition was of such 
severity as to have a material influence in accelerating 
death.  In this situation, however, it would not generally be 
reasonable to hold that a service-connected condition 
affected a vital organ and was of itself of a progressive and 
debilitating nature.  38 C.F.R. § 3.312(c)(4).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Factual background

As noted above, the veteran served on active duty from March 
1966 to May 1968.  
Due to his service in Vietnam, the veteran is presumed to 
have been exposed to herbicides.

Medical records in the claims file reflect that type II 
diabetes mellitus was diagnosed in approximately 1990.  

VA outpatient records show an electrocardiogram (EKG) was 
taken on October 1998, showing a normal sinus rhythm.  
Another EKG study was performed on March [redacted], 1999, 11 days 
prior to the veteran's death, which showed a normal sinus 
rhythm, but an "abnormal R wave progression" and 
"nonspecific lateral T wave abnormalities."

The terminal hospital discharge summary indicates that the 
veteran was admitted in March 1999 after having collapsed.  
The veteran was transported to the Emergency Department with 
no pulse obtained en route.  He was unresponsive at the time 
of admission, with no spontaneous respirations or pulse.  
Cardiopulmonary resuscitation was unsuccessful.  The 
veteran's reported past history included emphysema and 
diabetes that was orally controlled.  

The death certificate indicated the veteran's death was due 
to respiratory disease, emphysema and "pulsilen electrical 
activity".  The hospital report indicates that no autopsy 
was performed.

At the time of the veteran's death, service connection was in 
effect for various shell fragment wound residuals and for 
post-traumatic stress disorder.  

The appellant's claim for entitlement to service connection 
for cause of death was first denied in a May 1999 rating 
decision.  In a February 2002 rating decision, the RO again 
denied service connection for the cause of the veteran's 
death.  The decision noted that type II diabetes mellitus had 
recently become a presumptive disease under 38 C.F.R. 
§ 3.309(e).  The RO cited to a medical treatise that stated 
patients with type II diabetes mellitus were more likely to 
have macrovascular diseases leading to myocardial infarction 
and stroke as the main cause of death.  
However, because veteran's death certificate indicated that 
he had died as a result of respiratory disease and not 
cardiovascular disease, the RO stated that service connection 
for cause of death could not be granted.

In June 2002, a VA physician provided a medical opinion as to 
the relationship between the veteran's type II diabetes 
mellitus and his death.  The physician stated that had the 
veteran suffered pulmonary arrest, it would be far more 
likely than not related to his diabetes; however, the VA 
physician was hesitant to second-guess the attending 
physician's assessment that the veteran's death was due to a 
respiratory problem.  The VA physician assumed that 
investigations were taken to rule out a concurrent cardiac 
event and were negative, as they were not discussed in the 
hospital note.  Based on this logic, the VA physician stated 
that it was most likely that the veteran's death from 
respiratory causes was not directly related to his service-
connected diabetes, and as such, not directly related to 
diabetes.  The physician added that any evidence in the 
record of a primary underlying cardiac event would allow for 
a different opinion.   

In October 2004, due to the complexities of the medical 
issues involved, the Board, pursuant to 38 C.F.R. § 20.901 
(2004), requested an independent medical expert (IME) opinion 
from a cardiologist to address the following questions:

What was the most likely cause of the veteran's death?  
Is it as likely as not that one or more of the veteran's 
service-connected disabilities, including type II 
diabetes, alone or in combination, caused or contributed 
to the veteran's death or that the veteran's service-
connected disabilities otherwise played a material 
causal role in his death?  In addition, please comment 
on the June 2002 VA medical opinion of record, 
expressing agreement or disagreement therewith.

Thereafter, the IME opinion of a cardiologist, Dr. S.C., 
M.D., dated October 31, 2004, was made part of the record on 
appeal. After reviewing the evidence of record and discussing 
the veteran's medical history, Dr. S.C. first stated that the 
veteran had sustained an interval myocardial infarction 
between the two above-referenced EKG's that were taken in 
October 1998 and March 1999.  He then went on to say that 
"severe acute respiratory distress with gurgling breath 
sounds as described [in the hospital report] is a physical 
finding that suggests acute pulmonary edema as may occur as 
complication of myocardial infarction."  He added that it is 
"well known that diabetics may have painless myocardial 
infarctions.  Patients who die suddenly, usually from the 
consequences of coronary artery disease have often sought 
medical attention within the preceding months for nonspecific 
complaints," which was the case with the veteran.  

Dr. S.C. then opined:  "In view of the EKG change and the 
clinical course, previous evidence of arteriosclerosis, and 
what we know of the patient's high risk for coronary artery 
disease, I believe that it is not only possible but in fact 
very likely that the veteran met his demise as a result of 
heart failure possibly after a missed acute myocardial 
infarction two to four weeks before he expired."

Dr. S.C. next addressed the role the veteran's diabetes 
played in the cause of his death, providing the following 
opinion and analysis in direct response to the Board's 
question:

If it is accepted that his diabetes is service-
connected, then it should be concluded that his very 
probable cardiovascular death was significantly 
contributed to by his diabetes and is thus service 
connected. 

In accordance with the Board's notice and comment procedures, 
this opinion was made available to the appellant and her 
representative in December 2004 for review and response prior 
to the preparation of this decision.  See 38 C.F.R. § 
20.903(a) (2004); see also Thurber v. Brown, 5 Vet. App. 119, 
126 (1993).  In January 2005, the appellant filed her 
response, indicating that she had no additional evidence or 
argument to submit and that she wished to waive the 60-day 
period for response in order to allow the Board to proceed 
with a decision.


Analysis

The appellant in essence contends that diabetes mellitus 
caused or hastened the veteran's death.

In order for service connection for the cause of a veteran's 
death to be granted, three elements must be present: (1) 
evidence of death; (2) evidence of in-service incurrence of 
disease or injury and/or service-connected disability; and 
(3) medical nexus evidence linking (1) and (2).  Cf. Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

In this case, element (1) has obviously been met.  

With respect to element (2), the veteran has been diagnosed 
with type II diabetes mellitus during his lifetime.  The 
veteran was not awarded service connection for type II 
diabetes mellitus prior to his death in March 1999.  However, 
as a result of the 2001 legislation discussed above, the 
disabilities which are subject to presumptive service 
connection specified at 38 C.F.R. § 3.309(e) include type II 
diabetes mellitus.  Therefore, service connection for type II 
diabetes mellitus is presumed.  See 38 C.F.R. §§ 3.307, 3.309 
(2004).  Hickson element (2) is therefore met.

With respect to element (3), medical nexus, for reasons 
expressed immediately below the Board finds that the medical 
evidence in this case shows that there existed a contributory 
relationship between the service-connected diabetes and his 
death.

The sticking point, at least with respect to the RO's denial 
of the appellant's claim, was that the death certificate 
indicated that the veteran's death was due to pulmonary, 
rather than cardiovascular, causes.  The former would have no 
relationship to diabetes mellitus, which the latter would.  
The June 2002 VA medical opinion made this clear.  Although 
the June 2002 VA physician appeared to be somewhat dubious 
that cardiovascular problems did not lead to the veteran's 
demise, he did not overtly challenge the findings of the 
physician who signed the veteran's death certificate.

The IME was less diplomatic.  In his opinion of October 2004.  
Dr. S.C. disagreed with the attending physician that the 
veteran succumbed to a death of pulmonary etiology.  Dr. S.C. 
is a specialist in cardiology, and had the opportunity to 
thoroughly review the veteran's past medical history, 
including interpreting prior EKG reports.  This is in 
contrast to the veteran's attending physician, who had to 
make a quick assessment as to the cause of the veteran's 
death and did not examine the veteran's previous EKG 
readings.

The Board also finds it significant that if cardiovascular 
etiology was a factor in the veteran's death, as has been 
opined by the IME, the June 2002 VA examiner's opinion would 
change and be in agreement with Dr. S.C.'s opinion.
 
By law, the Board is obligated under 38 U.S.C. § 7104(d) to 
analyze the credibility and probative value of all evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the veteran.  See e.g. Eddy v. 
Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 425 
(1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  However, 
the Board may not reject medical opinions based on its own 
medical judgment.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991)

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is based 
on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in 
analyzing the data, and the medical conclusion that the 
physician reaches. . . . As is true with any piece of 
evidence, the credibility and weight to be attached to 
these opinions [are] within the province of the 
adjudicators; . . .

See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 
Vet. App. 362, 367 (2001).

The Board notes that no autopsy was performed on the veteran, 
which may have revealed a cardiovascular etiology of the 
veteran's death.  Moreover, the June 2002 VA examiner assumed 
that cardiovascular etiologies were considered and ruled out, 
based on their lack of discussion in the hospital summary.  
The Board feels that this leap cannot be made.  The June 2002 
VA examiner stated that allowing for an underlying cardiac 
event to be the cause of the veteran's death, he would relate 
the veteran's diabetes to such.  Dr. S.C., a cardiologist, 
provided that there was an underlying cardiac event after 
reviewing the veteran's medical records.  This is in contrast 
to the opinion of the attending physician, who, at the time 
of the veteran's death, did not analyze the veteran's EKG 
reports.  In view of foregoing, the Board finds that the 
medical opinions from Dr. S.C. in October 2004 and the VA 
physician in June 2002 tend to support entitlement to service 
connection for the cause of the veteran's death based one 
critical factor: that the veteran's death was based on a 
cardiovascular, rather than respiratory, problem.  The Board 
finds that Dr. S.C.'s opinion is particularly persuasive and 
outweighs the unfavorable opinion of the attending physician.  

Further, Dr. S.C. concluded, with reasons expressed therefor, 
that the veteran's very probable cardiovascular death was 
significantly contributed to by his diabetes.  The Board 
finds the fact-specific and well -reasoned opinion of Dr. 
S.C. to be highly probative.  

The Board finds that the question posed to the IME,  Dr. 
S.C., has been answered in the appellant's favor.  It appears 
that the IME has opined that it is reasonable to conclude 
that the veteran's service-connected diabetes affected his 
heart, a vital organ, and was of itself of a progressive and 
debilitating nature sufficient to have a contributory effect 
on the cause of death.  See 38 C.F.R. § 3.312(c)(4) (2004).

The Board has carefully weighed all of the available evidence 
of record and is cognizant of the fact that the medical 
opinions cited above are not unquestionably dispositive.  
However, the evidence only needs to be in equipoise for the 
claimant to prevail.  

In summary, for reasons and bases expressed above, the Board 
concludes that service connection for the cause of the 
veteran's death is warranted.  The benefit sought on appeal 
is granted.


ORDER

Service connection for the cause of the veteran's death is 
granted.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


